Citation Nr: 1750891	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-04 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 7, 2009 for reinstatement of Dependency and Indemnity Compensation (DIC) due to termination of remarriage by divorce.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 1972.  He died in June 1972 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO reinstated DIC, effective December 7, 2009.  The appellant timely disagreed with the effective date assigned for reinstatement.


FINDINGS OF FACT

1.  The appellant's remarriage was terminated by divorce in August 2006.

2.  The appellant's claim for reinstatement of DIC was received on December 7, 2010 and there is no evidence of any unadjudicated formal or informal claim for reinstatement prior to that date. 


CONCLUSION OF LAW

The criteria for an effective date earlier than December 7, 2009 for reinstatement of DIC are not met.  38 U.S.C.A. §§ 1311(e), 5110 (West 2014); 38 C.F.R. §§ 3.55(a)(3) (2017), 3.155 (in effect prior to March 24, 2015), 3.400(v)(4) (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The appeal for an earlier effective date for reinstatement of DIC is being denied as a matter of law.  As such, the VCAA is inapplicable in this instance.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

As applicable in this case, remarriage of a surviving spouse terminated by divorce will not bar the furnishing of DIC, unless VA determines that the divorce was secured through fraud or collusion.  38 U.S.C.A. § 1311(e); 38 C.F.R. § 3.55(a)(3).

The effective date of the award of benefits to a surviving spouse based upon termination of a remarriage by divorce shall be the date the decree of divorce became final if an application therefor is received within one year from such termination.  If a claim for reinstatement of DIC due to termination of a remarriage by divorce is not received within one year from such termination, the effective date of the award of benefits to a surviving spouse will be the date of receipt of the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (v)(4).

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the former legal authority, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The current effective date for the reinstatement of the appellant's DIC benefits is December 7, 2009.  In an August 1972 rating decision, the appellant was initially awarded DIC benefits (i.e., service connection for the cause of the Veteran's death), effective June 1, 1972.  Her DIC benefits were subsequently terminated, effective December 1, 1972, due to her remarriage to J.D.R. in December 1972.  The appellant's remarriage was terminated by divorce in October 2006, but her claim for reinstatement of DIC was not received by VA until December 7, 2010.  

The appellant does not dispute the fact that she did not submit a claim for reinstatement of her DIC benefits until December 2010.  Rather, she contends that her DIC benefits should be reinstated as of the date of her divorce from J.D.R. in October 2006 because she was "unaware that there was a time limit that would be imposed that could impact [her] benefits" and the limit on the payment of her benefits "appears arbitrary and has caused [her] a financial hardship."  Although the appellant may have been unaware of the laws and regulations pertaining to the assignment of an effective date for reinstatement of DIC, the absence of such knowledge cannot serve as the basis for an award of benefits.  Morris v. Derwinski, 1 Vet. App. 260 (1991), Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Velez v. West, 11 Vet. App. 148 (1998).  Persons dealing with the government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent lack of knowledge. Morris, 1 Vet. App at 265.

The fact remains that the appellant did not submit a claim for reinstatement of DIC within one year of the October 2006 termination of her remarriage to J.D.R., there is no evidence of any unadjudicated formal claim for reinstatement of DIC prior to December 7, 2010, nor is there any prior communication in the record that could be considered an informal claim for such reinstatement.  The fact that the RO chose to assign an effective date of December 7, 2009 does nothing to alter the fact that the evidence demonstrates that the appellant is not entitled to an effective date any earlier than that date for the reinstatement of DIC.  Therefore, the Board finds that there is no basis upon which to justify granting an effective date earlier than December 7, 2009.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (v)(4).  The Board is sympathetic to the appellant's arguments, but it is bound by applicable laws and regulations .  38 U.S.C.A. § 7104 (c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2017).  Although the Board is required to "render a decision which grants every benefit that can be supported in law," it regrets that there is no basis in law to grant the appeal being decided herein.  38 C.F.R. § 3.103 (a) (2017).  As such, the appellant's appeal must be denied as a matter of law, and the benefit of the doubt doctrine is therefore not for application.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.






ORDER

Entitlement to an effective date earlier than December 7, 2009 for reinstatement of DIC due to termination of remarriage by divorce is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


